Pee Cukiam.
•This case comes before the court on a motion to quash or strike out the return to an alternative writ of mandamus allowed 'by the court, upon the ground that the return or excuses set up are sham or frivolous and set forth no legal, reason why the command of the writ should not be obeyed.. The court also directed by rule that upon any motion which might be made depositions could be taken to be used on such a motion. We think the motion should be denied, with costs.. Our examination and reading of the briefs and the depositions; taken under the rule, after considering the oral argument, of counsel, lead us to the conclusion that the return is not frivolous or sham. The motion is denied, with costs.